Bv the Court.
The requested instruction was properly refused. The gist of the offense, defined by section 4 of the act, is the keeping of a place of public resort where intoxicating liquors are sold in violation of law, and not that the place kept is otherwise of any particular description, The statute enumerates some, but does not purport to enumerate all the places which it is made unlawful thus to keep.
The particular place, therefore, whether it be one of those mentioned in the statute or not, is not of the essence, and is no part of the definition of the offense. The essential fact upon this point is that the place kept is a place of public resort.
In the present case, the place alleged to have been kept by the accused was described as a room. It was no less a room because it was under ground, or because it was a grocery. If it was a room, it answered in that respect the description of the indictment. Whether it was also a cellar, a grocery, or a dwelling was quite unimportant, except as proof of its character might aid in determining whether it was a place of public resort.

Motion overruled.